ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_04_FR.txt. 287

OPINION DISSIDENTE DE M. WEERAMANTRY,
VICE-PRESIDENT

[Traduction]

La jurisprudence de la Cour en matière de demandes reconvention-
nelles n'est pas très abondante. L’expression «demande reconvention-
nelle» nest définie ni dans le Règlement ni dans les décisions de la Cour
et, comme il a été noté a ce sujet:

«l'absence de rigidité est une caractéristique de la manière dont les
Etats et la Cour abordent les demandes reconventionnelles. On
éprouve, à vrai dire, certaines difficultés à tirer de ces précédents des
principes généraux, si ce n’est que chaque cas concret doit être envi-
sagé en lui-même.» !

L’ordonnance de fa Cour dans cette affaire s’aventure dans un nou-
veau territoire juridique? et je suis quelque peu préoccupé par la voie
qu'elle suit, ainsi que par ses incidences juridiques et pratiques.

C’est donc avec beaucoup de regret que je ne peux souscrire à la déci-
sion de mes collègues. J’attache une très grande valeur à la motivation,
qui est si bien énoncée dans l'ordonnance, s'agissant de l'expression
«connexité directe» telle qu'elle figure à l’article 80 du Règlement de la
Cour mais, à mon avis, l'examen de l’affaire en question appelle une ana-
lyse minutieuse de certains autres aspects également.

Mes préoccupations peuvent être très approximativement formulées
sous trois rubriques:

a) le sens de l'expression «demande reconventionnelle» ;

b) le pouvoir discrétionnaire de la Cour de décider s’il y a lieu ou non
d'admettre une demande reconventionnelle; et

c) la mise en cause d'un Etat tiers dans les questions soulevées par les
demandes reconventionnelles.

Avant de traiter ces questions, j'aimerais formuler quelques observa-
tions préliminaires.

! Shabtai Rosenne, The Law and Practice of the International Court, 1920-1996, 3° éd..
1997, vol. III, p. 1276.

> Le développement du droit international pour ce qui concerne la question des
demandes reconventionnelles a tendu a étre assez limité (voir A. D. Renteln, « Encoun-
tering Counterclaims», Denver Journal of International Law and Policy, vol. 15, 1986-
1987, p. 379, 384-385, ainsi que les références qui y sont contenues). Toutefois, voir M. Pel-
lonpää et D. D. Caron, The UNCITRAL Arbitration Rules as Interpreted and Applied.
1994, p. 348-355, et G. H. Aldrich, The Jurisprudence of the Iran-United States Claims
Tribunal, 1996, p. 110-120, pour une discussion détaillée des demandes reconventionnelles
devant ce tribunal.

48
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. WEERAMANTRY) 288

Il est communément admis dans cette affaire qu'une violation de la conven-
tion sur le génocide ne saurait étre invoquée comme excuse ou comme justi-
fication d’une autre violation de la méme convention. Nul n’a cherché a
soutenir le contraire, et un tel argument est méme loin d’étre concevable.

Toutefois, la question de savoir si les infractions visées par la conven-
tion sont de nature telle qu’elles peuvent servir à riposter les unes aux
autres se pose, dans la présente espece, dans le contexte de la disposi-
tion concernant les demandes reconventionnelles de l'article 80 du Règle-
ment de la Cour. Cet article doit être analysé pour déterminer si ses dis-
positions sont de nature à permettre de prendre en considération, en tant
que «demande reconventionnelle», les allégations que la Yougoslavie
cherche à joindre à l’examen de la demande initiale de la Bosnie-Herzégo-
vine.

Une analyse du paragraphe 1 de l’article 80 de ce Règlement, traitant
de la présentation d’une demande reconventionnelle, montre que trois
conditions préalables doivent être remplies pour présenter une demande
reconventionnelle.

Premièrement, la question en cause doit relever de la catégorie des
«demandes reconventionnelles». Si ce n'est pas le cas, toute autre re-
cherche est inutile, car à défaut d’une «demande reconventionnelle»,
Particle ne s'applique pas.

Deuxièmement, s’il s’agit réellement d’une demande reconventionnelle,
elle doit être en connexité directe avec l’objet de la demande de la partie
adverse.

Troisièmement, elle doit relever de la compétence de la Cour.

Toutefois, même si toutes ces trois conditions préalables sont remplies,
la jonction n'est pas automatique, car l’article 80 indique simplement
qu'une demande reconventionnelle «peut être présentée» (les italiques
sont de moi), pourvu que les conditions prescrites soient satisfaites. La
question de savoir si une demande reconventionnelle sera acceptée doit
encore dépendre du pouvoir discrétionnaire incontestable de la Cour qui
est maîtresse de sa propre procédure. De nombreuses circonstances se
rattachent à l’exercice de ce pouvoir discrétionnaire, comme je l’exposerai
plus loin dans la présente opinion. Partant, la quatrième condition qui
doit donc être remplie avant que la demande reconventionnelle soit
acceptée est que la décision de la Cour dans l'exercice de ce pouvoir dis-
crétionnaire soit favorable au défendeur.

La première condition soulève un problème, en l’absence d’une défini-
tion faisant autorité d'une demande reconventionnelle, aux fins de la
jurisprudence de la Cour*. Nous sommes ramenés à ce qui peut être
considéré comme le sens général et naturel du terme, et en réalité aux
principes généraux que nous pouvons tirer de l'examen de demandes
reconventionnelles telles qu’elles sont interprétées dans les systèmes juri-

+ Dans d’autres contextes, comme dans le cadre d’un arbitrage sur la base du règlement
de la CNUDCT, des efforts ont été faits pour établir une définition plus précise de ce terme.

49
APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. WEERAMANTRY) 289

diques du monde. Il va sans dire que le fait qu’une partie qualifie sa
demande de demande reconventionnelle ne règle pas définitivement cette
question. Il s’agit d'une question judiciaire qui relève de la décision de la
Cour. Il faut tout d’abord se poser la question de savoir si la demande
qui est présentée est une demande reconventionnelle telle qu'elle est
admise dans la phraséologie juridique ordinaire.

A) LE SENS DE L’EXPRESSION “DEMANDE RECONVENTIONNELLE »

A mon avis, une demande reconventionnelle constitue ce que donne a
entendre son appellation — c’est-à-dire une demande juridique ou une
situation de fait alléguée par le défendeur qui contre la demande présentée
par le demandeur. Le simple fait que la demande est formée par le défen-
deur dans la même instance ne suffit pas. Le simple fait qu’elle rend au
demandeur la monnaie de sa pièce, pour ainsi dire, n’en fait pas une
demande reconventionnelle. La notion juridique de demande reconvention-
nelle s'étend au-delà d’un simple parallélisme ou d’une simple réciprocité. Il
doit y avoir un certain point d’intersection entre les demandes, qui fait que
l’une exerce une influence sur les conséquences judiciaires de l’autre.

Le sens ordinaire de l'expression «demande reconventionnelle»
confirme cette opinion. The Concise Oxford Dictionary donne deux sens
à l'expression. Selon le premier, c’est «une demande présentée contre une
autre demande». Si l’on s’en tient à cette définition, les deux demandes en
question devraient, en principe, être susceptibles d’être opposables l’une à
l’autre — soit par la voie d’une diminution de responsabilité, d’une com-
pensation monétaire, ou de toute autre manière juridiquement reconnue.
À défaut, une demande ne peut être une demande reconventionnelle par
rapport à une autre.

Selon l’autre sens, une «demande reconventionnelle» est «une demande
présentée par un défendeur dans une action en justice contre le deman-
deur». Cette acception met en évidence un autre aspect, à savoir que de
telles demandes ne sont envisagées que dans des instances civiles, car ces
expressions — «demandeur», «défendeur » et «action en justice» — sont
assez clairement définies dans le contexte des instances civiles. Les crimes,
en raison de leur nature-méme, n’entrent pas dans cette définition.

Dans le même ordre d'idée, le Black’s Law Dictionary, donne une
brève définition d’une demande reconventionnelle dans le système anglo-
américain :

«Une demande présentée par un défendeur pour s'opposer à la
demande du demandeur ou qui en découle. Fed. R. Civil P. 13. Si
son bien-fondé est établi, une telle demande fera échec à la demande
du requérant ou limitera son effet. »*

49° éd., 1995, p. 306.
$ 6° éd., 1990, p. 349.

50
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. WEERAMANTRY) 290

L'interprétation du terme «demande reconventionnelle» par ceux qui
ont inspiré le libellé de l’article 40 du Règlement de 1922 est aussi
édifiante. On trouvera ci- “après une citation d’un compte rendu sténogra-
phique des débats de la session préliminaire de 1922:

«M. WEiss. — N'y a-t-il pas des cas où la demande reconvention-
nelle peut être considérée comme une défense à la demande princi-
pale?

M. ANZILOTTI. — C'est ce que nous appelons l'exception reconven-
tionnelle, mais ce serait une question que la Cour pourrait résoudre
dans chaque cas d’espéce. »°

La demande reconventionnelle était donc, selon l'interprétation du
president Anzilotti, une demande qui était utilisée, tout au moins notam-
ment, comme une défense a la demande principale.

Un autre aspect des demandes reconventionnelles, souligné par divers
auteurs sur la question, est que leur objet s'étend au-delà du simple rejet
de la demande principale, et vise 4 obtenir quelque chose de plus’. Cela
donne a penser que si le caractére essentiel d’une demande reconvention-
nelle est d’attaquer la demande initiale et donc de l’affaiblir ou de la faire
rejeter, elle peut méme aller plus loin. L’attaque contre la demande initiale
semblerait toutefois être une de ses caractéristiques fondamentales.
Compte tenu de la contribution éminente du président Anzilotti aux
débats qui ont abouti à la rédaction du Règlement de la Cour permanente
de Justice internationale, ses observations doivent avoir un poids considé-
rable dans notre interprétation de la disposition concernant la jonction de
demandes reconventionnelles telle qu’elle se présente actuellement.

A la séance de la Cour permanente tenue le 28 mai 1934 en vue d’exa-
miner l’article 39 du Règlement alors en vigueur, qui traitait notamment
d’une demande reconventionnelle présentée par le défendeur, M. Froma-
geot a fait observer que la meilleure définition d’une demande reconven-
tionnelle est «une demande dépendant directement des faits de la demande
principale», et M. Negulesco a expliqué qu'en employant l'expression
«connexité directe», les auteurs du nouveau texte ont voulu viser ce
qu'on appelle en anglais le counter-claim, mais exclure la cross action”.

Un article marquant sur la question, rédigé peu après adoption du
Règlement de 1936, appréhende probablement l'interprétation contem-
poraine de ce Règlement, en indiquant expressément que:

«la procédure de demande reconventionnelle devrait avoir pour
objectif de neutraliser la demande principale par la voie d’une contre-

6 CP.J.L série D n° 2, troisième addendum, p. 107; les italiques sont de moi.

7 Voir D. Anzilotti, «La demande reconventionnelle en procédure internationale»,
Journal du droit international, t. 57, 1930, p. 867. Voir, à cet effet également, Georges
Scelle, «Rapport sur la procédure arbitrale», présenté à la Commission du droit interna-
tional en 1949, Annuaire de la Commission du droit international, 1950, vol. IE, p. 137.

8 OPAL. série D n° 2, troisième addendum, p. 112.

9 Ibid, p. 111.

51
APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. WEERAMANTRY) 291

attaque, de faire rejeter la demande principale, et cet objectif com-
prend nécessairement une demande de condamnation du demandeur
à l’action principale» !°.

En ce qui concerne l'expression «une demande reconventionnelle»,
figurant dans la version française du Règlement, il est utile de rappeler
qu’à la même session de 1922, lorsque la proposition tendant à ajouter
«une demande reconventionnelle» a été débattue, lord Finlay a fait
observer: «1] pourrait y avoir une demande reconventionnelle qui, tout en
se présentant sous la forme d'une demande, serait en réalité une défense
au fond.»"'

Je note également la déclaration figurant dans le Corpus Juris Secundum
selon laquelle «la reconvention, en droit civil, équivaut en général à une
demande reconventionnelle. Il s’agit d’une demande visant à permettre à
un défendeur dans une instance de s’introduire dans l’action principale» !?.
Le Corpus indique ensuite que la «reconvention», la «demande reconven-
tionnelle», et P« action reconventionnelle», sont des termes de droit civil.

Les analogies dans la jurisprudence interne sont légion. La partie
répondant à une demande de réparation cherche, en présentant la
demande reconventionnelle, à faire rejeter la demande, à en réduire ou
atténuer l'effet. L'objet principal de l'exercice est de réduire l’effet de la
demande présentée ou de la faire rejeter. La partie s'efforce d’atténuer les
conséquences juridiques de sa propre action en s'appuyant sur des cir-
constances compensatoires constituant une demande, bien qu'elle puisse
naturellement chercher à obtenir plus.

Une demande qui est autonome et qui n’a aucun effet sur la décision
concernant la demande initiale ne remplit pas les conditions requises
pour être considérée comme une demande reconventionnelle. Il en serait
particulièrement ainsi de la longue liste d’actes criminels qui sont allégués
sous la forme d’une «demande reconventionnelle» pour contrer la longue
liste d’actes criminels similaires allégués par le demandeur. Le fil juri-
dique qui est nécessaire pour relier les deux séries de faits allégués en tant
que demande et demande reconventionnelle fait défaut, car ni la seconde
liste ni l'un quelconque des éléments qui la compose ne constitue une
réponse à la première liste ou à l'un quelconque des éléments qui la com-
pose. Toutes deux sont séparées et distinctes, comme deux sujets d'enquête
séparés et indépendants.

L'inapplicabilité de la notion d'infractions criminelles

De fait, la notion de demande reconventionnelle est une notion de droit
civil, par opposition au droit pénal, car si des droits et des demandes

10 R. Genet, « Les demandes reconventionnelles et la procédure de la CPJI», Revue de
droit international et de législation comparée, vol. 19, 1938, p. 175; texte cité par la Bos-
nie.

"CPL série D n° 2, troisième addendum, p. 1\1; les italiques sont de moi.

'2 Vol. LXXX, p. 16.

52
APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. WEERAMANTRY) 292

civiles peuvent être opposés les uns aux autres, la nature intrinsèque d’un
préjudice causé par une infraction pénale ne permet pas d’opposer un
acte criminel à un autre. L'impact d’un crime s’étend au-delà de la par-
tie effectivement lésée, et la notion d’un crime pouvant être opposé ou
utilisé comme demande reconventionnelle à un autre crime est totalement
étrangère à la jurisprudence moderne, qu’elle soit nationale ou interna-
tionale.

Un meurtre ne peut être opposé à un autre meurtre, ni un viol à un
autre viol. Les crimes doivent être considérés dans le contexte jurispru-
dentiel des intérêts et des droits de la communauté. En revanche, les
actions civiles sont considérées dans le contexte des droits des personnes
concernées. De plus, les demandes civiles, qui sont souvent quantifiées en
termes monétaires, peuvent intrinsèquement être opposées les unes aux
autres. Lorsque le demandeur individuel obtient satisfaction, la question
est réglée. Toutefois, dans le domaine du crime, on ne peut mettre fin au
dommage causé à la communauté de cette façon en opposant un acte cri-
minel à un autre. Cela d’autant plus qu’un crime ne peut être compensé
par un autre crime. Les moyens de défense légitimes et les circonstances
atténuantes peuvent naturellement être invoqués comme un droit incon-
testable du défendeur, mais toujours dans les limites de la fonction qui est
la leur — notamment la contestation de faits, le refus d’admettre une res-
ponsabilité, l'atténuation de l'infraction, etc. — mais jamais en tant que
demande reconventionnelle qui compense ou neutralise le crime comme
le fait une demande reconventionnelle dans un contexte civil.

Ce que j'ai observé jusqu'à présent s’applique à fortiori au crime inter-
national de génocide. Un acte de génocide du demandeur ne peut être
opposé à un acte de génocide du défendeur. Chaque acte n’est pas affecté
par l'autre, puisqu'il suscite lui-même la condamnation collective de la
communauté internationale.

A plusieurs reprises, la Cour a souligné cet aspect du génocide dans les
termes les plus vigoureux. Dans son avis consultatif sur les Réserves à la
convention pour la prévention et la répression du crime de génocide, elle a
observé:

«Dans une telle convention, les Etats contractants n’ont pas d’inté-
rêts propres; ils ont seulement, tous et chacun, un intérêt commun,
celui de préserver les fins supérieures qui sont la raison d’être de la
convention. Il en résulte que l’on ne saurait, pour une convention de
ce type, parler d'avantages ou de désavantages individuels des Etats,
non plus que d’un exact équilibre contractuel à maintenir entre les
droits et les charges.» !?

La convention sur le génocide nous entraîne en dehors du domaine des
crimes contre un Etat particulier, pour nous introduire dans le domaine
des crimes contre l'humanité, où la notion de la compensation des inté-

BCLS. Recueil 1951, p. 23.

53
APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. WEERAMANTRY) 293

rêts individuels d’un Etat est inconcevable. La Cour a donc souligné à
maintes reprises le caractère erga omnes des droits et obligations décou-
lant de la convention, qui rend les auteurs de tels actes responsables
envers la communauté internationale dans son ensemble l.

Comme l'indique la Bosnie-Herzégovine, le contre-mémoire de la You-
goslavie comprend deux parties. Une partie se compose d’une réponse
aux accusations formulées dans le mémoire de la Bosnie-Herzégovine.
Elle comprend notamment des éléments de preuve et d’information qu’une
cour doit nécessairement prendre en considération pour se prononcer sur
la demande principale — des éléments que tout défendeur accusé de
crime a le droit incontestable de soumettre à la Cour. Ces éléments doi-
vent, bien entendu, être examinés par la Cour dans le cadre de l'instance
actuelle.

Toutefois, dans la deuxième partie, qui est deux fois plus volumineuse,
le défendeur entre dans un domaine différent. Il passe de la défensive à
l'offensive et soutient que le demandeur lui-même est coupable de la
même catégorie d’infractions dont il est accusé. Une personne accusée est
toujours en droit de formuler de telles allégations dans une instance dis-
tincte si celles-ci peuvent être prouvées, mais non sous la forme d’une
demande reconventionnelle à l'accusation initiale. Les faits peuvent être
pertinents pour atténuer l'accusation initiale, mais non pour constituer le
fond d’une demande indépendante.

Ces allégations ne peuvent être considérées comme une demande recon-
ventionnelle au sens de l’article 80, qui permettrait de les examiner dans
le cadre de l'instance en cours.

Le défendeur prétend que les faits exposés dans la deuxième partie,
chapitre VII, du contre-mémoire, «c’est-à-dire les crimes de génocide
commis à l'encontre de la population serbe en Bosnie-Herzégovine, font
partie intégrante des circonstances de la situation» !$. Même s’il en était
ainsi, ces actes restent des actes distincts de génocide. Même si l’on admet
que les actes de génocide qui auraient été commis par la Bosnie-Herzé-
govine sont prouvés, les actes de génocide dont est accusée la Yougosla-
vie ne perdent rien de leur gravité.

La «demande reconventionnelle» sur le génocide dépend nécessaire-
ment d’autres faits que le génocide que la Bosnie prétend avoir été com-
mis, car les prétendus meurtriers sont différents, les victimes sont diffé-
rentes, les motivations sont différentes, et les dates et les lieux ne
coincident pas. En résumé, un processus d'investigation distinct est néces-
saire pour examiner, d’une part, la demande et, d’autre part, la «demande
reconventionnelle». Chacune de ces recherches doit être poursuivie de

'4 Barcelona Traction, Light and Power Company, Limited, CI J. Recueil 1970, p. 33:
Application de la convention pour la prévention et la répression du crime de génocide ( Bos-
nie-Herzégovine c. Yougoslavie), exceptions préliminaires, C.LJ. Recueil 1996, p. 22,
par. 31.

'S Déclaration de la Yougoslavie concernant la recevabilité de la demande reconven-
tionnelle, 23 octobre 1997, p. 20, par. 6.4.

54
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. WEERAMANTRY) 294

maniére indépendante et exigera des éléments de preuve indépendants
devant la Cour. Les conclusions judiciaires adoptées dans Pune n’atté-
nuent pas ou n’amplifient pas les conclusions adoptées dans l’autre.

B) LE POUVOIR DISCRETIONNAIRE DE LA COUR

Il existe des circonstances dans la présente affaire qui, 4 mon avis,
devraient porter la Cour, méme si toutes les autres conditions préalables
sont remplies, 4 user de son pouvoir discrétionnaire pour refuser de
Joindre la demande du défendeur a celle du demandeur.

Tout d’abord, l'affaire introduite par le demandeur est en instance
devant la Cour depuis 1993, et aujourd’hui, à la fin de 1997, lorsque
l'affaire est pratiquement en état d’être jugée, le demandeur a droit à ce
qu'elle soit tranchée avec célérité. Ce qui est recherché par l'introduction
d'une demande reconventionnelle quatre ans plus tard, qui constitue en
réalité une autre demande de la même étendue que la demande du
demandeur, aura nécessairement pour effet de retarder encore plus l’exa-
men de la demande du demandeur.

En outre, non seulement la date à laquelle les allégations du défendeur
seront en état d'être examinées sera retardée, mais le processus effectif de
jugement sera lui-même prolongé. La demande de la Bosnie-Herzégovine
est déjà assez complexe, étant donné le grand nombre d’allégations de
fait qui doivent être prouvées et qui sont prouvées. Cette tâche exigera
probablement plusieurs semaines, voire des mois de travaux. Le fait de
réunir cette série massive d’allégations à une nouvelle série d’allégations
de même ampleur allongera considérablement le délai nécessaire pour
connaître de l'affaire. Le retard dans l'examen effectif de l'affaire, ajouté
au retard dans la préparation de la mise en état, pourrait bien compro-
mettre les buts de la justice.

Je note à cet égard l'accent mis par l'/nternational Encyclopedia of
Comparative Law (dans son volume sur «la procédure civile» qui analyse
la cross action dans de nombreuses juridictions) sur l'importance du prin-
cipe selon lequel la décision sur l’action principale ne devrait pas être
retardée par l'examen de la cross action. En traitant de ce qui est décrit
comme la « cross action dans des cas de connexité d’une demande et d’une
demande reconventionnelle», l’auteur évoque en l’approuvant une pro-
cédure existant en Allemagne, «par laquelle il peut être statué sur une de-
mande bien fondée et en état d'un requérant sans tenir compte de la cross
action», ce qui montre à quel point il est important de ne pas permettre
que l'examen d’une demande principale, qui est en état d'être jugée,
soit retardé par une cross action ou une demande reconventionnelle !$.

En outre, en connaissant de l'affaire, la Cour passera d’une série d’allé-
gations à l’autre, et ne sera pas en mesure d’aboutir à une conclusion sur

16 International Encyclopedia of Comparative Law, vol. XVI, «Civil Procedure», Mauro
Cappelletti (dir. publ.), p. 66-67.

55
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. WEERAMANTRY) 295

Paffaire dont elle est saisie avant d’avoir examiné l’ensemble des argu-
ments avancés contre le demandeur. Il ne sera pas possible à la Cour de
se concentrer sur l’objet de l’une ou de l’autre de ces demandes, comme
elle devrait le faire pour adopter la décision qui convient dans une affaire
d’une telle complexité.

La Cour réunira, en réalité, en une seule instance deux affaires distinc-
tes dont chacune comporte des éléments de preuve volumineux concer-
nant une multitude d’actes criminels, et, ce faisant, s’imposera une charge
procédurale considérable, avec peu d’avantages pour l’une ou l’autre Par-
tie. On peut noter que la seconde partie du contre-mémoire yougoslave,
qui contient les allégations sur lesquelles repose la «demande reconven-
tionnefle», comprend plus de sept cents pages d’éléments qui tendent à
prouver que la Bosnie-Herzégovine est elle-même coupable de violations
de la convention sur le génocide. Ces sept cents pages d’allégations
devront être vérifiées séparément, de manière tout à fait indépendante de
la vérification qui doit être faite de plusieurs allégations qui constituent le
fond de la demande de la Bosnie-Herzégovine.

Après avoir examiné les nombreux éléments de preuve qui seront cer-
tainement présentés par le demandeur, la Cour devra réserver ses conclu-
sions à cet égard en attendant d’examiner les nombreux éléments de
preuve qui devraient être présentés également par le défendeur. D’un
point de vue pratique, cela entravera le processus de prise de décision sur
la première série de faits pendant une si longue période que les impres-
sions qu’ils ont créées dans l’esprit des juges risquent de perdre de leur
nouveauté et leur caractère immédiat. Cela pourrait se révéler très pré-
judiciable au processus de vérification dans une recherche de longue
durée.

Il se pose aussi une question de principe ici, car si cette demande devait
être admise, elle pourrait créer la possibilité pour des parties cherchant à
retarder des procédures intentées contre elles d'introduire, lorsqu'une
affaire est presque en état d’être jugée, ce qui, en réalité, constituerait une
autre instance contre le demandeur, en vue de retarder la procédure
engagée à leur encontre. Lorsqu'une telle demande est présentée des
années après l'introduction de la demande initiale, cela pourrait avoir des
effets préjudiciables à la bonne administration de la justice internatio-
nale.

La demande du défendeur, qui a été présentée quatre ans apres la
demande du demandeur, pourrait toujours être examinée dans le cadre
d’une instance distincte, si elle était introduite en tant que telle. Aucun
préjudice ne serait ainsi causé au défendeur, qui peut avancer dans une
telle procédure toute sorte d’arguments et présenter toutes les preuves
qu'il peut produire dans l'instance en cours.

La situation envisagée par l’article 80 est tout à fait distincte de celle
prévue par l’article 47 du Règlement qui permet que les instances dans
deux ou plusieurs affaires soient jointes. Si la Yougoslavie avait introduit
une instance distincte sur l’objet qu’elle indique aujourd'hui dans sa
demande reconventionnelle, et si une ordonnance de jonction avait paru

56
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. WEERAMANTRY) 296

appropriée à cause de l’existence d’un contexte commun, de circonstances
similaires, pour des raisons d'économie judiciaire, ou de tout autre motif
impérieux, une telle ordonnance aurait bien pu être une voie naturelle-
ment accessible à la Cour et aux Parties.

Toutefois, ce n’est pas dans cette situation que nous nous trouvons
aujourd’hui. Une demande différente a été déposée dans le cadre de la
même instance.

En exerçant son pouvoir discrétionnaire, la Cour doit aussi tenir compte
d’un autre aspect touchant l’«égalité des armes» des Parties devant elle.

Quelle que soit l'ampleur de l’objet de sa demande, le défendeur à l’ac-
tion reconventionnelle, à savoir le demandeur originaire, n’a d’une
manière générale qu’une seule possibilité d'exposer sa position au sujet
des allégations formulées à son encontre, alors que le défendeur à l’action
initiale a la possibilité non seulement de déposer un contre-mémoire,
mais aussi de déposer une duplique. Lorsque des instances de cette am-
pleur sont jointes, dans la forme demandée par le défendeur dans l’ins-
tance en cours, cet aspect d’inégalité peut porter gravement préjudice à
son adversaire, en particulier dans une affaire telle que celle que la Cour
examine actuellement.

De fait, cet aspect a attiré attention de M. Negulesco, à la séance de
la Cour permanente du 28 mai 1934, qui a déjà été évoquée. M. Negu-
lesco a fait observer que:

«dans une procédure normale devant la Cour, chaque partie peut
présenter deux pièces écrites et plaider deux fois. Selon le système
actuel des demandes reconventionnelles, au contraire, où le défen-
deur soulève la demande reconventionnelle dans le contre-mémoire,
le demandeur peut déposer un seul écrit la réplique — sur la
demande, tandis que le défendeur peut s'expliquer une deuxième
fois, dans sa duplique. M. Negulesco se demande si cette inégalité
des plaideurs dans la procédure écrite sur une demande reconven-
tionnelle n’est pas contraire à l'esprit du Statut.» !?

 

La Cour a, dans la présente affaire, pris note de cet aspect, au para-
graphe 42 de l’ordonnance, en conférant à la Bosnie-Herzégovine le droit
d'exposer ses vues une seconde fois dans une pièce additionnelle, mais il
s’agit là d’un aspect qui devrait être pris en considération dans tous les
cas où des demandes reconventionnelles seront présentées à l’avenir. En
outre, c’est un aspect qui retarde encore plus la date à laquelle l'instance
jointe sera en état d'être jugée.

Toutes ces circonstances influent sur l’exercice du pouvoir discrétionnaire
de la Cour de décider s’il y a lieu ou non de joindre une demande recon-
ventionnelle à la demande initiale, même si toutes les autres conditions
requises sont satisfaites. À mon avis, elles auraient dû inciter la Cour à user
de son pouvoir discrétionnaire pour se prononcer contre la jonction.

17 CP.J.L série D n° 2, troisième addendum, p. 107.

57
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. WEERAMANTRY) 297
C) LA MISE EN CAUSE D'UN ETAT TIERS

Une autre considération qui, à mon avis, milite fortement contre la
thèse du défendeur selon laquelle sa demande contre la Bosnie-Herzégo-
vine devrait être jointe à la demande présentée contre lui par la Bosnie-
Herzégovine est le fait que la demande reconventionnelle alléguée met en
cause aussi le comportement de la Croatie. Une «demande reconvention-
nelle» entre les parties immédiates à l'instance est une chose, mais une
demande reconventionnelle mettant en cause une tierce partie en est une
autre. L’opportunité et l’économie judiciaire pourraient être gravement
compromises par la jonction à une demande d’une «demande reconven-
tionnelle» mettant en cause une tierce partie.

En outre, du point de vue de considérations pratiques, cela introduit
encore un élément de retard. Il faudrait avertir la Croatie de sa mise en
cause et celle-ci serait en droit de présenter une réponse à toutes les accu-
sations avancées contre elle. Il faudra du temps pour qu’elle puisse le
faire, qui s’ajoutera au délai qu'implique déjà la jonction des deux
demandes. De nouveaux témoins pourraient bien devoir être entendus, ce
qui compliquera encore plus la tâche déjà difficile imposée à la Cour
d'examiner les allégations formulées par chaque Partie contre l’autre.

Pour ces raisons, j'estime que la jonction d’une demande mettant en
cause une tierce partie, à savoir, la Croatie, va à l’encontre de l'esprit et
du but des dispositions procédurales de la Cour concernant les demandes
reconventionnelles —- et plus particulièrement dans les circonstances de la
présente affaire.

a * 4

Les considérations que j'ai exposées ci-dessus me donnent la conviction
que, dans la présente affaire, la voie qui aurait été plus conforme au prin-
cipe juridique et à l'opportunité pratique aurait consisté à examiner la
requête de la Bosnie-Herzégovine et à se prononcer à son sujet, en lais-
sant à la Yougoslavie son droit incontestable de faire de sa demande
reconventionnelle l’objet d’une instance distincte. La Cour aurait pu ainsi
statuer définitivement sur cette requête dont l'examen est retardé depuis
si longtemps et aurait eu alors la possibilité de connaître de la demande
reconventionnelle en tant qu’affaire distincte, comme elle l’est incontes-
tablement, à mon avis. Les deux Parties auraient alors eu l'avantage
d’être entendues rapidement et la Cour aurait pu concentrer son atten-
tion sur leurs prétentions et allégations respectives, sans être gênée par
des éléments de preuve volumineux qui sont étrangers à l’objet particulier
de chaque instance.

(Signé) Christopher Gregory WEERAMANTRY.

58
